Notice of Allowance
This communication is in response to the amendment filed on 11/29/2021. After thorough search, prosecution history, double patenting review, and in view of prior arts of the record, claims 1, 5-8, 12-15, and 19-20 are allowed.  Claims 2-4, 9-11, and 16-18 have been cancelled.

Reason for Allowance
An updated search has been performed, and no prior art has been found that alone, or in any reasonable combination would read the claims as amended.	
The following is an examiner's statement of reasons for allowance:
monitoring, using virtual bonds an orchestration plane of a Software-Defined Wide Access Network (SD-WAN) network, clusters of virtual management components of multiple cloud networks, corresponding virtual management components of one of the multiple cloud networks implementing one or more services of a SD-WAN solution;
wherein each of the virtual bonds has an established secure channel to each virtual management component in each of the clusters;
	wherein monitoring the clusters comprises determining a number of inactive virtual management components of each of the multiple cloud networks.
	wherein detecting the failover event comprises:

determining failover event for the one of the multiple cloud networks, when a first threshold number of the virtual bonds determine that the number of inactive virtual management components in the corresponding cluster is equal to a second threshold.
The closest art of record Madhu, Zapponi, and Einkauf does not disclose the limitations above in combination with the remaining elements in the independent claims. The allowable subject matter is now reflected in applicant’s independent claims 1, 8, and 15. Dependent claims 5-7, 12-14, and 19-20 depend from allowed independent claim and therefore also allowed
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH NGUYEN whose telephone number is (571)270-0657.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH NGUYEN/               Primary Examiner, Art Unit 2454